Title: From James Madison to Randolph McGillis, 20 July 1804
From: Madison, James
To: McGillis, Randolph



Sir.
Department of State, July 20th. 1804.
I have thus long delayed answering your letter of the 2d. ult. in expectation of the result of a case somewhat analogous to the one you propose, which was to have been disposed of by the federal judiciary. But as that case has gone off on different grounds, I must call your attention to the following principles as those which are to govern.
1st. The privateer may be repaired but not by increasing in any manner her warlike equipments.
2d. She may be permitted to enlist as a new french citizens but no other persons: and
3d. Special care is to be taken that the “Act in addition to the act for the punishment of certain crimes against the United States” passed on the 5th. of June 1794. be not violated by her in any other respect. I am &c.
James Madison.
